Citation Nr: 0915789	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1944 to November 1946.  He died in December 1988.  At the 
time of his death, the Veteran had no service-connected 
disabilities.  The appellant is the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO found that 
the evidence submitted was not new and material, did not 
reopen the claim, and continued the denial of the appellant's 
claim.  

In March 2009, the appellant testified at a Board hearing 
before the undersigned.  A transcript is associated with the 
file.  

In June and July 2007 statements, the appellant mentioned 
clear and unmistakable error (CUE) and asserted to the effect 
that the Veteran's Army Occupation Medal for Japan 
establishes her entitlement to service connection for cause 
of the Veteran's death.  To reasonably raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and how it would have changed the outcome; the appellant has 
not specified what decision the error arises from (Board or 
RO determination).  Under the circumstances, this matter will 
not be addressed by the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  
FINDINGS OF FACT

1. In December 2005, the Board denied entitlement to service 
connection for the cause of the Veteran's death.  

2. Evidence received since the December 2005 Board decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for the cause of the Veteran's 
death.  


CONCLUSIONS OF LAW

1. A December 2005 Board decision, determining that service 
connection for the cause of death was not warranted, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2008).  

2. Evidence received since the December 2005 Board decision 
is not new and material, and the appellant's service 
connection claim for cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a November 2006 letter, the RO satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the appellant of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  

The appellant was also notified of information regarding 
disability ratings and effective dates in an April 2008 
enclosure with the appellant's statement of the case (SOC).  
Notification of such information is required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, in light of the 
Board's denial of the appellant's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  See, Dingess, 
19 Vet. App. at 493.  

Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice for new and 
material evidence claims have been met.  In the November 2006 
letter, the appellant was notified of the evidence and 
information necessary needed to reopen her claim, to 
substantiate each element of the underlying service 
connection claim, and to substantiate the elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The November 2006 letter explained 
that the Veteran was previously denied service connection for 
cause of death because there was no showing that the Veteran 
was exposed to ionizing radiation in service or to mustard 
gas.  The November 2006 letter stated: "The evidence you 
submit must relate to this fact."  The December 2005 Board 
decision found that the Veteran's death was not due to any 
disability that was related to his period of active duty.  
The Board finds that the duty to notify has been met.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  As noted in the last final prior Board 
decision in December 2005, while the Veteran's certificate of 
discharge and private medical records were obtained, VA was 
unable to obtain the Veteran's service treatment records.  
The appellant was informed of this fact.  VA obtained 
information from the Defense Threat Reduction Agency (DTRA).  
During this appeal, the appellant testified at a Board 
hearing before the undersigned Veterans Law Judge.  Under the 
circumstances, it is the Board's conclusion that further 
efforts to obtain the Veteran's service treatment records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  The duty 
to assist has been met.  

II. Legal Criteria 

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  
The only exceptions are matters which fall under 38 U.S.C.A. 
§ 1975 (jurisdiction of district courts); 38 U.S.C.A. § 1984 
(suits on insurance matters); and matters which fall under 
38 U.S.C. chapters 37 (housing and small business) and 72 
(U.S. Court of Appeals for Veterans Claims).  38 C.F.R. 
§ 20.1100(b).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means: 1) Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2) Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3) Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III. Analysis

Initially, the RO denied service connection for the cause of 
the Veteran's death in an August 2004 rating decision.  A 
December 2005 Board decision shows the appellant was denied 
entitlement to service connection for the cause of the 
Veteran's death.  The Board found the Veteran died of lung 
cancer, he was not service connected for any disability at 
the time of his death and there was no evidence his lung 
cancer was incurred or aggravated in service or is otherwise 
related to active duty.  The Chairman of the Board has not 
ordered reconsideration and the December 2005 decision became 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  

As the December 2005 Board decision is final, the appellant's 
service connection claim for cause of death may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See, 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett, 
83 F.3d at 1383.  

The evidence associated with the claims folder at the time of 
the December 2005 Board decision includes the following: 
private medical records from 1987 and 1988; a September 1987 
Social Security Administration Award letter; a VA examination 
for aid and attendance (received April 1988); a December 1988 
death certificate; several statements from the appellant; 
morning reports from November 1944 to January 1945; a July 
2004 letter from the DTRA; an October 2004 statement from the 
Veteran's treating physician; and a December 2004 statement 
from a friend of the Veteran who also served with him.  A 
November 2005 Board transcript is also in the file.  

Since the December 2005 decision, the appellant has submitted 
several statements, undated clinical records, internet 
articles and a March 2009 statement from the Veteran's half-
sister.  The transcript from the March 2009 Board hearing is 
also in the file.  In a June 2007 statement, the appellant 
asserted that her husband served in Japan and suggested that 
this fact proved her claim.  She pointed to his separation 
document, which lists the Army Occupation Medal for Japan.  
She also submitted printed web pages which show the Medal and 
provide a description.  Many of her statements summarize the 
Veteran's past medical history and repeat facts.  
A March 2009 statement from the Veteran's half-sister repeats 
the Veteran's past medical history as she knew it.  The 
undated private medical records include a document regarding 
informed consent for endobronchial irradiation from a private 
hospital (unsigned) and a form document with a sketch of a 
lung on it.  There is also an undated lung radiograph.

On review, the Board finds the appellant has not submitted 
new and material evidence to reopen her service connection 
claim for the Veteran's cause of death.  The appellant's 
statements, the half-sister's statement, and the undated 
clinical records are new, but they are not material.  The new 
evidence, either alone or with the prior evidence of record 
does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence 
does not show that the Veteran died from a condition that was 
incurred or aggravated in service.  The appellant's primary 
contention is that the Veteran served in Japan during World 
War II, thus establishing that he was exposed to ionizing 
radiation.  His service in Japan during World War II is not 
in dispute.  What was not shown in December 2005 and still is 
not shown is that the Veteran served on active duty in an 
area where he was exposed to ionizing radiation during the 
Hiroshima/Nagasaki occupation period.  As a result, the 
additional evidence does not raise a reasonable possibility 
of establishing the claim for the Veteran's cause of death as 
required by 38 C.F.R. § 3.156(a).  The evidence is not 
considered new and material for the purpose of reopening the 
service connection claim for cause of death.  The claim is 
not reopened.  




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the Veteran's 
death and the appeal is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


